UQM TECHNOLOGIES, INC.
STOCK bonus PLAN

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT made as of this 2nd day of August, 2006 between
UQM TECHNOLOGIES, INC., a Colorado corporation (together with its Affiliated
Corporations, except where the context requires otherwise, the "Company"), and
Donald A. French (the "Grantee").

1. Grant of Restricted Stock. Pursuant to the UQM Technologies, Inc. Stock Bonus
Plan (the "Plan") and subject to the terms and conditions of this Agreement, the
Company hereby grants to the Grantee 52,344 shares of the common stock of the
Company (the "Restricted Stock"), effective as of August 2, 2006 (the "Transfer
Date"), with a Fair Market Value of $3.20 per share as of the Transfer Date.

2. Restrictions. The Grantee shall not sell, assign, transfer by gift or
otherwise, pledge, hypothecate, or otherwise dispose of, by operation of law or
otherwise, the Shares for the period commencing on the Transfer Date and ending
on the dates the restrictions described in Section 3(a) lapse (the "Expiration
Date"), except as otherwise provided in Section 3(c) or as otherwise permitted
by this Agreement or the terms of the Plan.

3. Vesting; Lapse of Restrictions; Transferability.

(a) General. Except as provided otherwise in this Agreement, if the Grantee has
been employed by the Company continuously since the Transfer Date, the
Restricted Stock shall vest in increments if the Grantee is still in the employ
of the Company on the dates indicated in the following schedule:

Employment Vesting Date

Percentage of Shares That Shall Become Vested on Each Date

August 2, 2007

33 – 1/3 %

August 2, 2008

an additional 33 – 1/3%

August 2, 2009

an additional 33 – 1/3%

The number of shares of Restricted Stock that are vested shall be cumulative, so
that once a share of Restricted Stock shall become vested, it shall continue to
be vested.

(b) Transfer Upon Lapse of Restrictions. After the restrictions described in
Section 2 and subsection 3(a) have lapsed, the Grantee may sell, assign by gift
or otherwise, hypothecate, or otherwise dispose of, by operation of law or
otherwise, any of the formerly Restricted Stock at the Grantee’s discretion,
except that the Grantee agrees that he shall not make any sale or transfer of
the formerly Restricted Stock that would conflict with or violate any of the
provisions of the Securities Act of 1933 or any applicable state securities
laws.

(c) Vesting and Transferability Upon Change in Control. Upon the occurrence of a
Change in Control Event, as defined in the Plan, the restrictions set forth in
Section 2 and subsection 3(a) shall lapse in their entirety, and the Restricted
Stock shall become fully vested and freely transferable as described in
subsection 3(b) above, except that the Grantee agrees that he shall not make any
sale or transfer of the formerly Restricted Stock that would conflict with or
violate any of the provisions of the Securities Act of 1933 or any applicable
state securities laws.

4. Termination of Employment.

(a) Death or Disability. If the Grantee terminates employment or services with
the Company on account of death or Disability (as defined in the Plan) prior to
the lapse of all restrictions, a pro rata portion of the Restricted Stock that
would have vested in the 12-month employment vesting period of termination of
employment shall become vested based on the ratio between (i) the number of full
months of employment completed from August 2 of the period in which the
termination of employment occurs to the date of termination of employment and
(ii) twelve (12). The Grantee or the Grantee’s personal representative, as the
case may be, shall immediately transfer and assign to the Company, without the
requirement of any consideration from the Company, all shares of Restricted
Stock that have not become vested pursuant to this subsection 4(a).

(b) Retirement. If the Grantee terminates employment with the Company on account
of Retirement (as defined in the Plan) prior to the lapse of all restrictions,
all shares of the Restricted Stock as to which the restrictions shall not
otherwise have lapsed shall become vested.

(c) Other Terminations. If the Grantee ceases performing services for the
Company for any reason other than death, Disability, or Retirement prior to the
lapse of all restrictions, the Grantee shall immediately transfer and assign to
the Company, without the requirement for any consideration from the Company, all
shares of Restricted Stock as to which the restrictions have not otherwise
lapsed.

5. Delivery of Unvested Shares. If the Grantee or the Grantee’s representative
is required to transfer some or all of the shares of Restricted Stock to the
Company pursuant to Section 4 hereof, the shares shall be tendered promptly to
the Company by the delivery of certificates for such shares, duly endorsed in
blank by the Grantee or the Grantee’s representative or with stock powers
attached thereto duly endorsed, at the Company’s principal offices, all in form
suitable for the transfer of such shares to the Company without the payment of
any consideration therefor by the Company. After the time at which any such
shares are required to be delivered to the Company for transfer to the Company,
the Company shall not pay any dividend to the Grantee on account of such shares
or permit the Grantee to exercise any of the privileges or rights of a
stockholder with respect to such shares but shall, in so far as permitted by
law, treat the Company as owner of such shares.

6. Effect of Prohibited Transfer. If any transfer of Shares is made or attempted
to be made contrary to the terms of this Agreement, the Company shall have the
right to acquire for its own account, without the payment of any consideration
therefor, such shares from the owner thereof or his transferee, at any time
before or after such prohibited transfer. In addition to any other legal or
equitable remedies it may have, the Company may enforce its rights to specific
performance to the extent permitted by law and may exercise such other equitable
remedies then available to it. The Company may refuse for any purpose to
recognize any transferee who receives shares contrary to the provisions of this
Agreement as a stockholder of the Company and may retain and/or recover all
dividends on such shares that were paid or payable subsequent to the date on
which the prohibited transfer was made or attempted.

7. Enforcement of Restrictions.

(a) Legend. All certificates representing Restricted Stock shall have affixed
thereto the following legend:

> > "The shares of Stock represented by this certificate are subject to all of
> > the terms of a Restricted Stock Agreement between UQM Technologies, Inc.
> > (the "Company") and the registered owner ("Owner") of this Certificate (the
> > "Agreement") and to the terms of the UQM Technologies, Inc. Stock Bonus Plan
> > (the "Plan"). Copies of the Agreement and the Plan are on file at the office
> > of the Company. The Agreement, among other things, limits the right of the
> > Owner to transfer the shares represented by this Certificate and provide in
> > certain circumstances that all or a portion of the shares must be returned
> > to the Company."

(b) Custody of Certificates. The Company may, in its sole discretion, require
the Grantee to keep the certificate the shares of Restricted Stock, duly
endorsed, in the custody of the Company while the shares are subject to the
restrictions contained in Sections 2 and 3. The Company may, in its sole
discretion, require the Grantee to keep the certificate the shares of Restricted
Stock, duly endorsed, in the custody of a third party while the shares are
subject to the restrictions contained in Sections 2 and 3.

8. Adjustments to the Stock.

(a) Adjustment by Stock Split, Stock Dividend, Etc. If at any time the Company
increases or decreases the number of its outstanding shares of Company common
stock, or changes in any way the rights and privileges of such shares, by means
of the payment of a stock dividend or the making of any other distribution on
such shares payable in Company common stock, or through a stock split or
subdivision of shares, or a consolidation or combination of shares, or through a
reclassification or recapitalization involving the Company common stock, the
numbers, rights and privileges of the shares of Restricted Stock shall be
increased, decreased or changed in like manner as if such shares had been issued
and outstanding, fully paid and non-assessable at the time of such occurrence.

(b) General Adjustment Rules. No adjustment or substitution provided for in
Section 8 or Section 9 shall require the Company to issue a fractional Share,
and the total substitution or adjustment with respect to the Restricted Stock
shall be limited by deleting any fractional Share. If the Restricted Stock is
covered by Code section 409A, the parties intend that any and all adjustments
under this Agreement shall be made in a manner that is consistent with Code
section 409A.

9. Reorganization and Change in Control.

(a) Full Vesting. Upon the occurrence of a Change in Control Event (as defined
in subsection 9(b)), the Restricted Stock shall become fully vested and
transferable regardless of whether all conditions for vesting and
transferability relating to length of service have been satisfied.

(b) Change in Control Event. The term "Change in Control Event" shall have the
meaning provided in the Plan.

10. Withholding. Upon vesting of any number of the shares of Restricted Stock,
the Grantee shall make appropriate arrangements with the Company to make payment
to the Company of the amount required to be withheld under applicable federal,
state, local, and other tax laws (collectively, "Withholding Taxes"). The
Grantee shall pay such Withholding Taxes in cash. If the Grantee has not made
arrangements satisfactory to the Company to pay the Withholding Taxes, the
Company shall withhold from the Grantee’s pay for the pay periods immediately
following the Vesting Date the required Withholding Taxes.

11. Miscellaneous.

(a) Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be given by first class registered or certified
mail, postage prepaid, or by personal delivery to the appropriate party,
addressed:

> > (i) If to the Company, to UQM Technologies, Inc., Attention: Corporate
> > Secretary, 7501 Miller Drive, Frederick, Colorado 80530, or at such other
> > address as may have been furnished to the Grantee in writing by the Company;
> > or
> > 
> > (ii) If to the Grantee, to the Grantee at UQM Technologies, Inc., 7501
> > Miller Drive, Frederick, Colorado 80530, or at other address as may have
> > been furnished to the Company by the Grantee.

Any such notice shall be deemed to have been given as of the second day after
deposit in the United States mails, postage prepaid, properly addressed as set
forth above, in the case of mailed notice, or as of the date delivered in the
case of personal delivery.

(b) Amendment. Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and the
Grantee.

(c) Defined Terms. Capitalized terms shall have the meaning set forth in the
Plan or herein, as the case may be.

(d) Construction; Severability. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.

(e) Waiver. Any provision contained in this Agreement may be waived, either
generally or in any particular instance, by the Committee appointed under the
Plan, but only to the extent permitted under the Plan.

(f) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Grantee and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

(g) Rights to Employment. Nothing contained in this Agreement shall be construed
as giving the Grantee any right to be retained in the employ of the Company and
this Agreement is limited solely to governing the rights and obligations of the
Grantee with respect to the Restricted Stock.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

UQM TECHNOLOGIES, INC.

 

By

_____________________________

William G. Rankin, President

 

 

GRANTEE

 

By

_____________________________

Donald A. French